Case: 1:18-cv-00711-MWM-SKB Doc #: 14 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 242




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION - CINCINNATI

CORA HARRIS,                               :      Case No. 1:18-cv-711
                                           :
              Petitioner,                  :      Judge Matthew W. McFarland
                                           :
 vs.                                       :
                                           :
WARDEN, DAYTON                             :
CORRECTIONAL INSTITUTION,                  :
                                           :
              Respondent.                  :


     ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION
   (DOC. 13), DENYING WITH PREJUDICE PETITION FOR WRIT OF HABEAS
                CORPUS (DOC. 1), AND TERMINATING CASE


       The Court has reviewed the Report and Recommendation (Doc. 13) of United

States Magistrate Judge Stephanie K. Bowman, to whom this case is referred pursuant to

28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time

for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said

Report and Recommendation. Accordingly, the Court rules as follows:

       1.     Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

   (Doc. 1) is DENIED with prejudice.

       2.     A certificate of appealability shall not issue with respect to the claims

   alleged in the petition, which have been addressed on the merits herein, because

   petitioner has not stated a “viable claim of the denial of a constitutional right,” nor are

   the issues presented “adequate to deserve encouragement to proceed further.” See
Case: 1:18-cv-00711-MWM-SKB Doc #: 14 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 243




   Slack v. McDaniel, 529 U.S. 473, 475 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 &

   n.4 (1983)). See also 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

      3.      With respect to any application by petitioner to proceed on appeal in forma

   pauperis, the Court hereby CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that an

   appeal of any Order adopting this Report and Recommendation would not be taken

   in “good faith,” and, therefore, DENIES petitioner leave to appeal in forma pauperis

   upon a showing of financial necessity. See Fed. R. App. P. 24(a); Kincade v. Sparkman,

   117 F.3d 949, 952 (6th Cir. 1997).

      4.      This case is hereby TERMINATED on the Court’s docket.

      IT IS SO ORDERED.


                                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF OHIO


                                              By:     /s/ Matthew W. McFarland b
                                                    JUDGE MATTHEW W. McFARLAND




                                              2
